DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendment filed August 23, 2022 is acknowledged.

Response to Amendment
Claim 12 has been amended.  Claim 19 is new.  Claims 1-11, 15, and 17-18 have been canceled.  Claims 12-14, 16, and 19 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed August 23, 2022 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Applicant argues 35 USC §101 Rejection, starting pg. 5 of Remarks:

IV. Applicant’s Reply to the Rejection Under 35 U.S.C. § 101

The Examiner rejected claims 12-14 and 16 under 35 U.S.C. § 101 as being directed to ineligible subject matter. Specifically, the Examiner alleged that the claims are directed to the commercial interaction of receiving data elements and generating an account number that corresponds to data elements. Office Action, page 9.

The MPEP lays out the multi-step framework for evaluating whether a claim as a whole is directed to a judicial exception. At step 2A prong one, examiners determine whether a claim recites a judicial exception and at prong two whether the judicial exception is integrated into a practical application of that exception. MPEP 2106.04(ID(A).

A. The claims do not recite an abstract idea

As amended, the claims recite a method for generating a client-specific organically shaped pixelated digital image that encodes entity data in a format that is scannable by a mobile device camera.

Additionally, applicant notes that the claims have been amended to recite the account number being an alias for the entity and linking, at an alias manager submodule, within the client onboarding module, the account number to the image. Support for these amendments can be found at least in Fig. 1 and para. 43 of the originally- filed specification.

Respectfully, using software on a computer has not been shown to make a computer a particular machine.  See MPEP 2106.05(b) I, where specially programmed in Alappat was superseded by Alice.

Furthermore, the focus of the claims is improved security protocols including generation of an account number that is used as an alias to protect and secure entity information.

The account number that is an alias for an entity could be anything.  An account number itself, without any type of security, is arguably an alias for an entity, to be used in a transaction.	

The MPEP emphasizes that only certain methods of organizing human activity constitute a judicial exception and that this grouping is explicitly limited to specific enumerated subgroupings. MPEP 2106.04(a)(2)(I]). Applicant respectfully notes that the subgroupings are restricted to routine commercial interactions and do not encompass the technology-based improvement recited in the claims.

The series of steps are receiving data elements from an entity and generating images that encode account information, where such image is used for a transfer of funds, and therefore involve a commercial interaction.  

B. The claims are not directed to an abstract idea

Applicant respectfully points out further that even if the claims were deemed to recite the abstract idea of generating an account number from entity data, the claims still would not be directed to the abstract idea.

In the multi-step analysis laid out in the MPEP, step 2A prong 2 provides that a claim directed to an abstract idea is nothing more than a drafting effort attempting to monopolize a judicial exception. If the exception is integrated a practical application that limits the abstract idea, the claim is not directed to an abstract idea. MPEP 2106.04(d).

Applicant respectfully submits that the claimed invention is more than an attempt to tie up the entire commercial concept of generating an account number. Instead, as set forth above, the claims recite specific technological improvements involving securing entity information. As such, generating an account number to be used as an alias for the entity is a technical improvement to the technical field of securing transactions. As such, the claims go beyond merely generating an account number to integrate the concept into a specific practical application.

For at least the foregoing reasons, applicant respectfully requests that the rejection of claims 12-14 and 16 under 35 U.S.C. § 101 be withdrawn.

From Applicant’s specification:
“QR codes are used to communicate information throughout the business world. Conventional QR codes are scannable squareshaped bar codes. Computing devices are currently enabled to decipher the contents of the QR codes. Cameras and QR code reader software applications, included in computing devices, enable the computing devices to scan and decipher QR codes. In an operating environment, the camera captures the QR code and the QR code reader software application deciphers the contents of the scanned QR code.” [0002]

“Conventional QR codes are non-human readable. As such, when a customer scans a QR code for payment purposes, the customer may not be certain of the beneficiary of the transaction. This may cause customers to be uneasy when transferring funds via QR code scanning.” [0003]

“It would be desirable for QR codes to be human readable. Human readable QR codes may encourage users to use QR codes to retrieve funds transfer data.” [0004]

The specification admits QR codes are conventional and used for financial transactions.  The improvement appears to be making the codes human readable.  However, Claim 12 only recites regarding this feature “…is shaped in an organic shape, said organic shape being a shape that is not square or rectangular,…”  The other steps could be applicable to existing square QR codes.  

The generated image and organic shape could just be account numbers or the alias of account numbers.  

From Applicant’s disclosure:
“…An organic shape may be a shape of an alphabetical letter or other such shape…” [0008]  

Therefore, a number is other such shape.  An account could be made up of alphanumeric or just alphabet letters.

Based on this, the rejection is respectfully maintained but modified for the claim amendments.

Applicant argues 35 USC §112 Rejection, pg. 6 of Remarks:

V. Applicant’s Reply to the Rejection Under 35 U.S.C. § 112

The Office Action rejected claims 12-14 and 16 under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. Specifically, the Office Action stated that claim 12 includes the claim limitation comprises a quick response (“QR”) code independent of alignment squares, which is indefinite and cannot be found in the written description. Office Action, pages 12-13.

Although applicant believes that the above-stated claim limitation is definite and is supported by the specification, in view of compact prosecution, application has canceled the above-stated claim limitation from claim 12.

As such, applicant respectfully requests the Examiner withdraw the rejection under 35 U.S.C. § 112 to claim 12 and claims 13-14 and 16 that depend respectively therefrom.

Withdrawn based on the claim amendments.  However, Applicant’s amendment has caused a new rejection.

Applicant argues 35 USC §103 Rejection, pg. 7 of Remarks:

VI.  Applicant’s Reply to the Rejection Under 35 U.S.C. § 103

The Office Action rejected claims 12-13 and 16 under 35 U.S.C. § 103 as being unpatentable over Rathod in view of Yoshida in view of Martin further in view of Itwaru.

The Office Action rejected claim 14 under 35 U.S.C. § 103 as being unpatentable over Rathod in view of Yoshida in view of Martin further in view of Itwaru further in view of Annamalai.

As per the Examiner suggestion during the June 9, 2022 interview, applicant has amended claim 12 to include information from Fig. 1. Specifically, applicant has amended claim 12 to recite generating the account number, said account number that corresponds to the entity data elements, said account number being an alias for the entity, said account number to be used with transactions involving the entity and linking, at an alias manager submodule within the client onboarding module, the account number to the image.

The Examiner pointed out that it sometimes helps to be more specific with software performing specific functions.  Applicant has added their client onboarding module with alias manager.  This is client software with the ability to use an “alias manager submodule” (software) to link data to an image.

In reviewing Rathod, however, it appears they teach client software and linking an account to an image.  

From Rathod…
Client interfaces and mobile device, which include merchant device (ref. 175)…
“In various embodiments, the data exchanges within the network system 100 may be dependent upon user-selected functions available through one or more client or user interfaces (UIs). The UIs may be associated with a client machine, such as mobile devices or one or more types of computing device 130, 135, 140, 145, 175. The mobile devices e.g. 130 and 135 may be in communication with the server application(s) 136 via an application server 160. The mobile devices e.g. 130, 135 include wireless communication components, and audio and optical components for capturing various forms of media including photos and videos as described with respect to FIG. 2.” [0257]

Where client has client application…
“As used herein, the term “client application” refers to an application that runs on a client computing device. A client application may be written in one or more of a variety of languages, such as ‘C’, ‘C++’, ‘J2ME’, Java, ASP.Net, VB.Net and the like. Browsers, email clients, text messaging clients, calendars, and games are examples of client applications. A mobile client application refers to a client application that runs on a mobile device.” [0028]

Therefore the above client application would be an on-boarding module.

From Rathod…
Providing registration detail and account information…
“In an embodiment display, claim pay control including pay button or link or image with each place or place associated one or more types of graphical user interface (GUIs) on map; enabling user to claim place associated pay control by providing registration details and payment and account information; and after verification of details activate or enable or display play control and make them available for customers for making payment to said place associated registered and verified user or merchant and enable said registered and verified user or merchant to accept payment from customers via said place associated pay control.” [0130]

Where registration details includes  image includes account number and QR code…
“In an embodiment merchant registration details comprises Business Name, Registration name, personal details, including first and last name, and copies of personal ID documents, Mobile Number including Mobile Number linked with bank account, Email address (optional), Shop Name/Display Name, Select Business Category, Select Business Sub Category, contact person name and contact information, country specific Business Address format including Shop/Office Number, Street Name, Area/Sector/Village, Pin code, City/Town, State, government identification numbers for person identity proof, financial information and tax identification information and business identity and permission proof including social security number, pan card number, Aadhaar number, account information including bank account information including country specific Bank code, Bank Identifier Code, SWIFT code and account number, debit card number, upload image of payments QR code generated and verified by one or more external sources.” [0131]

So when the merchant registers, they are providing details such as account and image/QR code in order for customers to make payments.  This is providing the functions of the alias manager submodule.  

Various modules for implementing the embodiments including modules….
“One or more embodiments described herein can be implemented using programmatic modules, engines, or components. A programmatic module, engine, or component can include a program, a sub-routine, a portion of a program, or a software component or a hardware component capable of performing one or more stated tasks or functions. As used herein, a module or component can exist on a hardware component independently of other modules or components. Alternatively, a module or component can be a shared element or process of other modules, programs or machines.” [0223]

Therefore the above teaches various modules to implement their embodiments, which include merchant registration with an account number and image, and this would encompass linking.

Applicant notes that none of the cited art, including Rathod, Yoshida, Martin, Itwaru and Annamalai shows or suggests an alias manager at least because none of the cited art shows or suggests an alias. Therefore, applicant respectfully submits that none of the cited art shows or suggests generating the account number, said account number that corresponds to the entity data elements, said account number being an alias for the entity, said account number to be used with transactions involving the entity and linking, at an alias manager submodule within the client onboarding module, the account number to the image.

The software of Rathod appear to be performing the same functions as Applicant’s software of linking an account number to an image.  

Again, the functions the software are performing are:

linking, at an alias manager submodule within the client onboarding module, the account number to the image; 
Therefore, software on a client device that performs the function of linking an account number to an image would read on this.

Rothod teaches merchants using mobile devices with software to register their accounts and images, as well as location information.

As such, applicant respectfully submits that claim 12 is allowable under 35 U.S.C. § 103, and claims 13-14 and 16, which depend respectively therefrom, are also allowable under 35 U.S.C. § 103.

Adding specific software components performing specific functions can help, but here the software seems to be performing functions that Rathod is performing.  Based on the above, the rejection is respectfully maintained but modified for the claim amendments.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-14, 16, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 12-14, 16, and 19 are directed to a method, which is a statutory category of invention.  (Step 1: YES).
The Examiner has identified method Claim 12 as the claim that represents the claimed invention for analysis.  
A method for generating an image and identifying an account number from the image, the method comprising: 
at a client onboarding module executing on a computer:
receiving, one or more entity data elements, from an entity; 
generating, using artificial intelligence and based on the received entity data elements, a digitally-generated pixilated image that encodes account information in a format that is scannable by a mobile device camera, wherein the image: 
corresponds to the entity data elements; and 
is shaped in an organic shape, said organic shape being a shape that is not square or rectangular; 
generating the account number, said account number that corresponds to the entity data elements, said account number being an alias for the entity, said account number to be used with transactions involving the entity; 
linking, at an alias manager submodule within the client onboarding module, the account number to the image; 
linking a geographical location of the entity to the image;
transmitting the image to the entity: 
receiving the image at the entity, and 
displaying the image at a location associated with the entity; 
at an in-use payment application executing on a mobile device: 
scanning the displayed image at the payment application executing on the mobile device; 
transferring the image, via an application programming interface (“API”) call, from the payment application executing on the mobile device to an image identification application at an external server;
identifying, at the image identification application, the account number, from the image;
transmitting an API response from the image identification application to the payment application, said API response comprising the account number; and
generating a transfer of funds instructions at the payment application, wherein a beneficiary of the transfer of funds instruction is an account identified by the account number.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a commercial interaction (e.g. receiving data elements and generating an account number that corresponds to data elements).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claim 12 is therefore abstract. (Step 2A-Prong 1: YES. The claims are abstract)
These judicial exceptions are not integrated into a practical application. In particular, the claim only recites: computer, mobile device, external server (Claim 12). The onboarding module does not appear to be defined as to exactly what it is, but could be just some type of software.  The API and image identification application appear to be computer software performing abstract computer functions.  The image that encodes account information could simply be an account number itself (see para. [0008], where just about anything can be an “organic shape”).  Also, the step of generating using artificial intelligence an image, is just using artificial intelligence, without a computer, and is claimed at a high level of generality. The image corresponds to the data elements, is shaped in an organic shape, linking an account number and geographic location to the image are all claimed at a high level of generality and performed without any computer or machine.  Displaying the image at a location is itself not improving computer or other technology and is claimed at a high level of generality.  The computer and mobile device appear to be generic devices (e.g. para’s. [0046] and [0054]-[0055]).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claim 12 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  The specification, para. [0002] – [2004] teaches “[c]onventional QR codes” are used throughout the business world, are scannable, and can be scanned for transferring funds to a beneficiary (entity).  Therefore, linking data such as an account and geographic location to an image, scanning, and displaying, as taught and claimed, would be required (inherent) for payment to a beneficiary.  This, therefore, would be well-understood, routine and conventional and used commonly for financial transactions, and that they represent and therefore link data and/or information to an image format.  The Examiner therefore further takes Official Notice that using images such as QR code for payment purposes is well-understood, routine, and conventional.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not amount to significantly more.   Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claim 12 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 13, 14, 16, and 19 further define the abstract idea that is present in their respective independent claim 12 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 13, 14, 16, and 19 are directed to an abstract idea.  Thus, the claims 12-14, 16, and 19 are not patent-eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-14, 16, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 has “said account number being an alias for the entity” where an account number being an alias for an entity cannot be found in the disclosure.
From Applicant’s specification:
“Alias manager 128 may link the generated image to the generated account number. Alias manager 128 may also link the generated image and/or generated account number to an entity product with which the merchant is currently subscribed. The generated image may be a QR-code based image. The generated image may be a non-QR-code-based image. The generated image may be a solid image.” [0043]

Therefore, an “[a]lias manager” may link various things together including an account number, but there is no teaching of an account number being an alias for an entity.
Claims 13, 14, 16, and 19 are further rejected as they depend from Claim 12.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 13, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2021/0042724 to Rothod in view of Pub. No. US 2021/0233227 to Martin and in further view of Pub. No. US 2013/0290187 to Itwaru.
Regarding claim 12
A method for generating an image and identifying an account number from the image, the method comprising: 

at a client onboarding module executing on a computer:

Rathod teaches:
Various software and hardware to perform the various functions…
“…Accordingly, the present invention may take the form of an entirely hardware embodiment, an entirely software embodiment or an embodiment combining software and hardware aspects. The following detailed description is, therefore, not to be taken in a limiting sense.” [0024]  

Example of applications for clients (client onboarding module) on a server (computer) that include receiving and processing data…
“A platform, in an example, includes a server 110 which includes various applications including Applications 153/154/156/158/159/162, and may provide server-side functionality via a network 125 (e.g., the Internet) to one or more clients. The one or more clients may include users that utilize the network system 100 and, more specifically, the server applications 136, to exchange data over the network 125. These operations may include transmitting, receiving (communicating), and processing data to, from, and regarding content and users of the network system 100.” [0256]

receiving, one or more entity data elements, from an entity; 

Receive various name, price, payment information (data elements) from a merchant (entity)…
“In an embodiment access or receive one or more object models of real world objects including product, item, food item as object criteria and associated information including location or geofence information, product information including name, price and payment information; storing data specifying an association between the real world object, location or geofence information and the object criteria; detect that a client device of the server has conducting scanning or augmented reality (AR) scanning or taken a photograph or provide a raw photo or scanned data; identifying location or place; identifying or recognizing an object in the photograph or scanned data; based on the identified object satisfying the object criteria associated with the location or geofence information in the stored data, display or provide the associated information about real world object including information about product or menu item; automatically receive payment instructions from the user device; and send a payment to a merchant responsive to the payment instructions.” [0050]

generating, using artificial intelligence and based on the received entity data elements, a digitally-generated pixilated image that encodes account information in a format that is scannable by a mobile device camera, wherein the image: 

Create (generating) QR code (image) with account information…
“In an embodiment administrator or user or sponsor or authorized user can create publication 2603 and provide publication name 2604, publication details 2606, logo of place of business 2607, provide location of place by employing one or more techniques including search and select location on map 2611 or select current location as place of business 2612 or provide address 2636 or location or geo co-ordinates 2638, or draw geofence boundary 2670 on map 2660 and associate one or more types of contents, data, merchant or user payments and account, controls, active links, user actions or call-to-actions information including select, add 2618/2619 and associate one or more types of contents including one or more photos and videos 2615/2625 with said location or place 2610 or geofence 2670, provide name 2632, shop or place of business name 2633, one or more types or categories 2635, description 2640, mobile number 2641, e-mail address 2642, location or defined geofence of place of business associated merchant account details or bank details 2643, merchant account details or bank details 2643 for creating QR code for enable customers to make payment, upload place of business related one or more types of address proof and identity proof 2647 including shop license, company incorporation documents, owner or seller's identity proof, provide opening and closing timings, schedules 2648, current opening or closing status 2650, select, customize and associate one or more actions, call-to-actions, reactions and survey controls 2775 with said place 2610 or geo-fence 2670 or address 2636 or geo-coordinates 2638, select 2643, generates 2647, upload 2742, edit 2744 and associate one or more selected 2721 types of code from list of types of codes 2725 including QR codes 2705, wherein associate type of QRcode specific one or more types of contents, data, one or more links or web links, metadata, one or more types of one or more functions or customized functions and associated selected or provided parameters and values, select and associate one or more types of target criteria including any users of network who visit said place of business or specific type of users including profile of user including age range, type of gender, education, skills, qualification, experience, income range, interests, language, home and work address and location, interacted or related type and named entities including company or organization or workplace name, school or college name, type of customer or visitor including all or selected or type of past customers, current customers, ticket holders, subscribers, members, particular type of membership or card holders, attendee, viewers, selected contacts or connections based on unique user names, user associated e-mail address or phone numbers or one or more types of unique identities and any combination thereof. In an embodiment administrator or user or authorized person can apply, select, update and provide one or more types of rules, parameters, contents, privacy settings and target criteria or criteria specific users of network for particular type of action or call-to-action or reaction control including button, link, image. For example, provide website address for “Website Link” control 2751, update landing page web address for “Web Page” control 2752. In an embodiment after providing said publication 2604 associated details user or administrator or sponsor or authorized person can submit said publication for verification 2785 or make payment for publication 2764 or associate payment information for automatically deducting billed amount from provided payment sources as per use and advertising models including pay per call-to-actions. After successfully verifying details server administrator or authorized person makes available said geofence or location information associated one or more types of actions, call-to-actions, reactions and survey controls for users of network, so in the event of searching on map particular place or visiting particular place or enter into particular geofence associated location, displaying said searched or visited place or location associated one or more types of actions, call-to-actions, reactions and survey controls or based on target criteria, schedules, rules, privacy settings associated with said visited place or location, displaying target criteria, schedules, rules, privacy settings, type of activity or type of status specific one or more types of actions, call-to-actions, reactions and survey controls associated with said location or geofence.” [0419]

For scanning code (image) with mobile device…
“In an embodiment enabling user to selects check in place from list of location and then based on check in place by user, share user's mobile number with said check in place associated authorized user based on user's permission for enabling them to provide or push bill or invoice or payment amount for ordered products or consumes service and display said check in place associated QR code for identifying mobile number for sending order and automatically scanning said QR code to make payment from user's account to said QR code associated merchant's account.” [0452]

Where system uses graphical user interface (therefore digitally-generated pixilated image)…
“In an embodiment display, claim pay control including pay button or link or image with each place or place associated one or more types of graphical user interface (GUIs) on map; enabling user to claim place associated pay control by providing registration details and payment and account information; and after verification of details activate or enable or display play control and make them available for customers for making payment to said place associated registered and verified user or merchant and enable said registered and verified user or merchant to accept payment from customers via said place associated pay control.” [0130]  Inherent with GUI is digitally-generated pixilated image.

Fig. 28 as another example of digitally-generated pixilated image…


    PNG
    media_image1.png
    208
    254
    media_image1.png
    Greyscale


See Artificial and Organic below.

corresponds to the entity data elements; and 

Example of QR code (image) corresponds to payment amount (data element)…
“In an embodiment determining, by the processor, a financial account for providing funds for the payment transaction; receiving, by the processor, a user input comprising a payment amount for the payment transaction; generating, by the processor, a QR code comprising a representation of the payment amount; and displaying, by the processor, the QR code on a display of the mobile device.” [0087]

“In an embodiment access or receive one or more object models of real world objects including product, item, food item as object criteria and associated information including location or geofence information, product information including name, price and payment information; storing data specifying an association between the real world object, location or geofence information and the object criteria; detect that a client device of the server has conducting scanning or augmented reality (AR) scanning or taken a photograph or provide a raw photo or scanned data; identifying location or place; identifying or recognizing an object in the photograph or scanned data; based on the identified object satisfying the object criteria associated with the location or geofence information in the stored data, display or provide the associated information about real world object including information about product or menu item; automatically receive payment instructions from the user device; and send a payment to a merchant responsive to the payment instructions.” [0050]

is shaped in an organic shape, said organic shape being a shape that is not square or rectangular; 
	
Images include QR code and bar code…
“In an embodiment object model or images or criteria comprises one or more images of product or one or more images of product from one or more angels or parts, one or more types of product or item associated unique codes including QR code, bar code.” [0065]

See Artificial and Organic below.

	See Non-Square or Rectangular below.

generating the account number, said account number that corresponds to the entity data elements, said account number being an alias for the entity, said account number to be used with transactions involving the entity; 

	Generated QR code with account information…
“In an embodiment merchant registration details comprises Business Name, Registration name, personal details, including first and last name, and copies of personal ID documents, Mobile Number including Mobile Number linked with bank account, Email address (optional), Shop Name/Display Name, Select Business Category, Select Business Sub Category, contact person name and contact information, country specific Business Address format including Shop/Office Number, Street Name, Area/Sector/Village, Pin code, City/Town, State, government identification numbers for person identity proof, financial information and tax identification information and business identity and permission proof including social security number, pan card number, Aadhaar number, account information including bank account information including country specific Bank code, Bank Identifier Code, SWIFT code and account number, debit card number, upload image of payments QR code generated and verified by one or more external sources.” [0131]

Example of encrypted (alias) data, where data would be associated with merchant (entity) account…
“The object of present invention is to display location or geofence associated one or more types of QR codes including payment QR code and location or geofence associated one or more types of actions, call-to-actions, reactions controls and enable system to identify or decode QR code associated encrypted data for conducting or executing associated actions. For example, displaying place of business associated payment QR code for enabling system to transfer entered or displayed particular amount from user's account to QR code associated merchant's account.” [0023]

QR codes contain encrypted (alias) account information…
“In various embodiments, the business associated with merchant server 175 may need to establish at least one merchant account with service provider server 180. When establishing a merchant account, each of the one or more business entities may need to provide business information, such as owner name, owner address, social security number, date of birth, phone number, email address, etc., and financial information, such as banking information, merchant account information, credit card information, payment processing information, one or more types of codes including QR codes contains encrypted account information and other one or more types of information etc. In one embodiment, the business or merchant also provides location information including drawn or pre-defined geofence for one or more shop, sales area or retail store or collection center or booking stations or one or more types of place of business, where the user may be present for shopping. For example, the merchant may provide an address, a latitude, longitude and aptitude, or other information that enables the service provider to determine location ore defined geofence of the merchant.” [0479]

Another example of an identifier for separate accounts for different locations (therefore account alias by location)…
“The merchant payment information may be automatically decrypted or decoded from said code(s) including QR code(s) or provided into a payment request form for the merchant on the user device at step 4214. In one embodiment, the payment information includes information the user needs to identify the merchant to the payment provider to make a payment. In one embodiment, this may be an email address or phone number or name or unique identity or logo or brand name or place of business name of the merchant, an account number, a sequence of characters, or any other identifier. The identifier may be specific to the location/geofence or generally for the merchant. For example, the merchant may want separate accounts for different locations/geofences rather than a single account for all locations/geofences. The reasons may be the desire to keep purchases separated by location/geofence, such as when each location/geofence is a separate branches or department or shop or for easier accounting for individual store or department sales.: [0497]

linking, at an alias manager submodule within the client onboarding module, the account number to the image; 

{

From Applicant’s disclosure on “client onboarding module”…

“FIG. 8 shows an illustrative diagram. The illustrative diagram shows a client onboarding module. The client onboarding module may be used when a client requests onboarding to an image-based account number generator and identifier.” [0068]



“The client onboarding module may include four steps. The client onboarding module may include more steps or less steps than those shown in FIG. 8. The client onboarding module may include a first step, shown at 802. The first step may be a data element receiving step. The data elements may be received from the client. The data elements may relate to the client. The data elements may include information about the client. The data elements may include images, account numbers, account information, phone numbers and geographical location information.” [0069]

“The client onboarding module may include a second step, shown at 804. The second step may be an image and account number generation step. The client onboarding module may generate a pixelated image…” [0070]

“The client onboarding module may also include a third step, shown at 806. The third step may be a linking step. The linking step may include linking the generated image and/or QR code to the account number.” [0071]

“The client onboarding module may also include a fourth step, shown at 808. The fourth step may be a storing step. The storing step may include storing, in an external server database, the connection between the pixelated image and/or the QR code and the account number.” [0072]


From Applicant’s disclosure on “alias manager submodule”…

“Alias manager 128 may link the generated image to the generated account number. Alias manager 128 may also link the generated image and/or generated account number to an entity product with which the merchant is currently subscribed. The generated image may be a QR-code based image. The generated image may be a non-QR-code-based image. The generated image may be a solid image.” [0043]

Therefore the alias manger appears to be software for linking an image with an account, with software on a client device.
}

	Example of associate (linking) QR code (image) with account number…
“In an embodiment associate and store QRcode or merchant account information with location information including selected location or place on map, geo-coordinates including latitude and longitude, pre-defined or drawn geofence on map, and address, wherein QR code comprises encrypted merchant account information; identifying monitored and tracked current location of user device; identifying said identified current location associated QRcode or merchant account information based on sufficiently matching user device location with stored locations of QR codes;..” [0076]
	
Link image with account information…
“In an embodiment display, claim pay control including pay button or link or image with each place or place associated one or more types of graphical user interface (GUIs) on map; enabling user to claim place associated pay control by providing registration details and payment and account information; and after verification of details activate or enable or display play control and make them available for customers for making payment to said place associated registered and verified user or merchant and enable said registered and verified user or merchant to accept payment from customers via said place associated pay control.” [0130]

Where image includes QR code…
“In an embodiment merchant registration details comprises Business Name, Registration name, personal details, including first and last name, and copies of personal ID documents, Mobile Number including Mobile Number linked with bank account, Email address (optional), Shop Name/Display Name, Select Business Category, Select Business Sub Category, contact person name and contact information, country specific Business Address format including Shop/Office Number, Street Name, Area/Sector/Village, Pin code, City/Town, State, government identification numbers for person identity proof, financial information and tax identification information and business identity and permission proof including social security number, pan card number, Aadhaar number, account information including bank account information including country specific Bank code, Bank Identifier Code, SWIFT code and account number, debit card number, upload image of payments QR code generated and verified by one or more external sources.” [0131]

Client application…
“As used herein, the term “client application” refers to an application that runs on a client computing device. A client application may be written in one or more of a variety of languages, such as ‘C’, ‘C++’, ‘J2ME’, Java, ASP.Net, VB.Net and the like. Browsers, email clients, text messaging clients, calendars, and games are examples of client applications. A mobile client application refers to a client application that runs on a mobile device.” [0028]

Various modules for implementing the embodiments including modules….
“One or more embodiments described herein can be implemented using programmatic modules, engines, or components. A programmatic module, engine, or component can include a program, a sub-routine, a portion of a program, or a software component or a hardware component capable of performing one or more stated tasks or functions. As used herein, a module or component can exist on a hardware component independently of other modules or components. Alternatively, a module or component can be a shared element or process of other modules, programs or machines.” [0223]

linking a geographical location of the entity to the image;

Associate (linking) QR code with location information…
“In an embodiment associate and store QRcode or merchant account information with location information including selected location or place on map, geo-coordinates including latitude and longitude, pre-defined or drawn geofence on map, and address, wherein QR code comprises encrypted merchant account information; identifying monitored and tracked current location of user device; identifying said identified current location associated QRcode or merchant account information based on sufficiently matching user device location with stored locations of QR codes;..” [0076]

transmitting the image to the entity: 

Transmitting by hardware processor QR code (image) to at least one merchant…
“In an embodiment receiving, by a hardware processor of a server coupled to a user mobile device via a network interface component and a network, location information of a user from the user mobile device; determining, by the hardware processor, a location of the user based on the location information; determining, by the hardware processor, one or more merchants that are within the threshold distance of the location of the user; transmitting, by the hardware processor via the network interface component and the network and after determining the one or more merchants, one or more types of code(s) including merchant QR codes which contains encrypted or coded information including account information and payment information of each of the one or more determined merchants to the user mobile device; receiving, by the hardware processor via the network interface component and the network, a selection of one of the merchants by the user from among the determined merchants; automatically decrypting or decoding, by the hardware processor, said selected merchant associated one or more code(s) including QR code(s) to identify or retrieve information contained or coded or encrypted in said one or more code(s) including QR code(s); receiving, by the hardware processor via the network interface component and the network, a payment request from the user; automatically populating, by the hardware processor, the next selection and associated account information and payment information into a checkout process without the user having to enter the account information and payment information on the user mobile device; and processing, by the hardware processor, the payment request based on the account information and payment information.” [0123]

Another example of server generates QR code (image) and display on GUI of customer at the merchant (entity)…
“In an embodiment after adding products in cart discussed in FIG. 68-81, in the event of view cart for making payments for said added products 2960/2961/2962 in cart, server module 154, automatically generates QR code or bill or cart or invoice or customer or user or transaction specific dynamic QR code 8660 and display said generated QR code or dynamic QR code on graphical user interface (GUI) 2976 and enabling user to tap or click on said generated and displayed QR code 8660 to make payment of said billed or cart total amount of payment for purchased or added to cart products 2960/2961/2962 by transferring said total amount 2962 from logged-in identified user's account to said QR code associated merchant's account, wherein QR code contains merchant details or merchant's bank details, transaction details and other details in encrypted format. After successful payment done, server module 154 generates and displays message 2995 or provides notification 2995 about said successful payment and generates and displays payment receipt 2996.” [0434]

receiving the image at the entity, and 

	One example of receiving at a merchant an image…
“In an embodiment receiving, by a hardware processor of a server coupled to a user mobile device via a network interface component and a network, location information of a user from the user mobile device; determining, by the hardware processor, a location of the user based on the location information; determining, by the hardware processor, one or more merchants that are within the threshold distance of the location of the user; transmitting, by the hardware processor via the network interface component and the network and after determining the one or more merchants, one or more types of code(s) including merchant QR codes which contains encrypted or coded information including account information and payment information of each of the one or more determined merchants to the user mobile device; receiving, by the hardware processor via the network interface component and the network, a selection of one of the merchants by the user from among the determined merchants; automatically decrypting or decoding, by the hardware processor, said selected merchant associated one or more code(s) including QR code(s) to identify or retrieve information contained or coded or encrypted in said one or more code(s) including QR code(s); receiving, by the hardware processor via the network interface component and the network, a payment request from the user; automatically populating, by the hardware processor, the next selection and associated account information and payment information into a checkout process without the user having to enter the account information and payment information on the user mobile device; and processing, by the hardware processor, the payment request based on the account information and payment information.” [0123] Inherent with determining location of merchant and receiving a selection of a QR code at a merchant is receiving the image at the merchant.

Another example of upload (receiving) payments QR code (image)…
“In an embodiment merchant registration details comprises Business Name, Registration name, personal details, including first and last name, and copies of personal ID documents, Mobile Number including Mobile Number linked with bank account, Email address (optional), Shop Name/Display Name, Select Business Category, Select Business Sub Category, contact person name and contact information, country specific Business Address format including Shop/Office Number, Street Name, Area/Sector/Village, Pin code, City/Town, State, government identification numbers for person identity proof, financial information and tax identification information and business identity and permission proof including social security number, pan card number, Aadhaar number, account information including bank account information including country specific Bank code, Bank Identifier Code, SWIFT code and account number, debit card number, upload image of payments QR code generated and verified by one or more external sources.” [0131]

QR code displayed by merchant (entity)…
“QR code payment is a contactless payment method where payment is performed by scanning a QR code from a mobile app. This is an alternative to doing electronic funds transfer at point of sale using a payment terminal. This avoids a lot of the infrastructure traditionally associated with electronic payments such as payment cards, payment networks, payment terminal and merchant accounts. To use a QR code payment the consumers scans the QR code displayed by the merchant with their phones to pay for their goods. They enter the amount they have to pay and finally submit. This is a more secure card-not-present method than others. QR codes are present in retail stores as well making it easy for consumers to make purchases with a single scan. This cuts down on waiting times at checkout counters and users are incentivized with on-going offers.” [0213]

displaying the image at a location associated with the entity; 

QR code (image) displayed by merchant (entity) at retail stores (location of entity)…
“QR code payment is a contactless payment method where payment is performed by scanning a QR code from a mobile app. This is an alternative to doing electronic funds transfer at point of sale using a payment terminal. This avoids a lot of the infrastructure traditionally associated with electronic payments such as payment cards, payment networks, payment terminal and merchant accounts. To use a QR code payment the consumers scans the QR code displayed by the merchant with their phones to pay for their goods. They enter the amount they have to pay and finally submit. This is a more secure card-not-present method than others. QR codes are present in retail stores as well making it easy for consumers to make purchases with a single scan. This cuts down on waiting times at checkout counters and users are incentivized with on-going offers.” [0213]

at an in-use payment application executing on a mobile device: 

	Example of mobile wallet (payment application) and software as a service…
“Mobile payment (also referred to as mobile money, mobile money transfer, and mobile wallet) generally refer to payment services operated under financial regulation and performed from or via a mobile device. Instead of paying with cash, cheque, or credit cards, a consumer can use a mobile to pay for a wide range of services and digital or hard goods. A payment service provider (PSP) offers shops online services for accepting electronic payments by a variety of payment methods including credit card, bank-based payments such as direct debit, bank transfer, and real-time bank transfer based on online banking. Typically, a software as a service model and form a single payment gateway for their clients (merchants) to multiple payment methods. Typically, a PSP can connect to multiple acquiring banks, card, and payment networks…” [0212]

scanning the displayed image at the payment application executing on the mobile device; 

Scans displayed QR code (image) using mobile app (payment application executing on a device)…
“QR code payment is a contactless payment method where payment is performed by scanning a QR code from a mobile app. This is an alternative to doing electronic funds transfer at point of sale using a payment terminal. This avoids a lot of the infrastructure traditionally associated with electronic payments such as payment cards, payment networks, payment terminal and merchant accounts. To use a QR code payment the consumers scans the QR code displayed by the merchant with their phones to pay for their goods. They enter the amount they have to pay and finally submit. This is a more secure card-not-present method than others. QR codes are present in retail stores as well making it easy for consumers to make purchases with a single scan. This cuts down on waiting times at checkout counters and users are incentivized with on-going offers.” [0213]

transferring the image, via an application programming interface (“API”) call, from the payment application executing on the mobile device to an image identification application at an external server;

Retrieves (therefore transferring to) QR code (image) from server (external server) from user device 200 (mobile device)….
“…In an embodiment merchant identifies user device 200 and send bill or invoice or payment amount 3870. In the event of tapping on payment button 3880, server module 154 retrieves and decode encrypted information in QR code 3875 including merchant account details including and transfer said billed or invoice associated or provided or pushed payment amount 3870 from identified user's account to said identified merchant's account and in the event of successful transfer of said amount, display message 3882…” [0461]

Device 200 as a smartphone…
“FIG. 2 illustrates an electronic device 200 implementing operations of the invention. In one embodiment, the electronic device 200 is a smartphone with a processor 230 in communication with a memory 236.” [0271]

Using APIs…
“…Communication is governed by standard APIs created by the PaaS provider. PaaS is designed to allow merchants and other market participants to utilize local, regional and global payments options through a single interface. The complexity of moving funds between providers is handled by the PaaS layer and is hidden from the user. Generally speaking, there is only one interface between a merchant and PaaS. Because only one interface is required, merchants or users are only required to maintain one financial repository.” [0212]

Example of QR software as image software…
“…Diversity of QR software makes it incredibly difficult to standardize the experience of following a QR code to a landing page. Present invention enables user to view or access location or geo-fence or place or geo-coordinates associated one or more type of QR codes. For example user check in at particular place or enter in to particular place or geo-fence, automatically identifying, retrieving or displaying said identified place or geofence or location information associated one or more QR codes including QR code for making payment to said place associated seller or shop or place of business via scanning image of said QR code to decode and access encoded merchant information. For business person or seller there is no need to print and paste QR codes. For customer there is no need to find out QR code, install scanner application, open scanner and scan QR code.” [0010]

identifying, at the image identification application, the account number, from the image;

	Identify QR code by system…
“The object of present invention is to display location or geofence associated one or more types of QR codes including payment QR code and location or geofence associated one or more types of actions, call-to-actions, reactions controls and enable system to identify or decode QR code associated encrypted data for conducting or executing associated actions. For example, displaying place of business associated payment QR code for enabling system to transfer entered or displayed particular amount from user's account to QR code associated merchant's account.” [0023]

	Which includes merchant account information…
“Once selected or determined, identifying and retrieving associated one or more types of code(s) e.g. QR code and decrypting or decoding code e.g. QR code to identify or access or retrieve associated encrypted or coded payment information, the user may make a payment to the merchant through the user's mobile device. For example, the merchant's account information with a payment provider including external payment provider in the form of one or more types of code(s) e.g. QR code may be associated with the particular merchant location or place of business. The user may be shown one or more types of code(s) e.g. QR code or decrypted or decoded account information for the merchant to allow the user to make a payment through the payment provider on the user's mobile device” [0118]

transmitting an API response from the image identification application to the payment application, said API response comprising the account number; and

Example of user shown (therefore transmitting) decoded account information including account information for payment…
“Once selected or determined, identifying and retrieving associated one or more types of code(s) e.g. QR code and decrypting or decoding code e.g. QR code to identify or access or retrieve associated encrypted or coded payment information, the user may make a payment to the merchant through the user's mobile device. For example, the merchant's account information with a payment provider including external payment provider in the form of one or more types of code(s) e.g. QR code may be associated with the particular merchant location or place of business. The user may be shown one or more types of code(s) e.g. QR code or decrypted or decoded account information for the merchant to allow the user to make a payment through the payment provider on the user's mobile device” [0118] Inherent with user shown is transmitting.

Using APIs…
“…Communication is governed by standard APIs created by the PaaS provider. PaaS is designed to allow merchants and other market participants to utilize local, regional and global payments options through a single interface. The complexity of moving funds between providers is handled by the PaaS layer and is hidden from the user. Generally speaking, there is only one interface between a merchant and PaaS. Because only one interface is required, merchants or users are only required to maintain one financial repository.” [0212]

generating a transfer of funds instructions at the payment application, wherein a beneficiary of the transfer of funds instruction is an account identified by the account number.

Example of instructions to make payment (generating instructions) for transferring funds to merchant account (therefore account number)…
“…display said one or more QR codes and one or more types of actions, call-to-actins, and reaction controls, receiving instruction to make payment by decoding QR code associated encrypted details and transferring fund from user's account to merchant's account, receiving uploaded controls from 3.sup.rd parties developers for verification and making them available for users of network, receiving one or more types of contents and user selected and attached or integrated one or more controls, sending or displaying said received one or more type of contents with associated or attached or linked or integrated or merged one or more controls to selected contact or user device associated with the network system 100 and its users. Although illustrated herein as client-server architecture, other embodiments may include other network architectures, such as peer-to-peer or distributed network environments.” [0255]  Inherent with account for funds is some type of account number.

Artificial Intelligence and Organic
Rothod teaches bar, QR codes and images.  They also teach generating images.  They do not teach using artificial intelligence or organic (non-square or rectangular) images.

Martin also in the business of codes and images teaches:
AI (artificial intelligence) to convert (generate) images, where images may be bar codes and logos (could be non-square or rectangular)…
“In some instances, the communication component 142 of the server 140 may receive the one or more images 112 form the mobile device 110. The one or more images 112 may show visual features (e.g., outlines, colors, logos, contours, bar codes, hardware addresses, makes, models, etc.) of the inspected device 114. The AI component 144 of server 140 may send the one or more images 112 to the neural network 200 (details discussed below) to identify the inspected device 114. The AI component 144 may manage input and/or output into/from the neural network 200. For example, the AI component 144 may convert the one or more images 112 into appropriate format for the neural network 200. The neural network 200 may identify the inspected device 114 by identifying one or more of the type, make, model, location, and/or identification number of the inspected device 114. For example, based on analyzing data from the image relating to serial number information, the neural network 200 may identify the inspected device 114 as a Johnson Control Sentry dry chemical fire extinguisher in the lobby of the infrastructure having an identification number of 1234ABCD5678EFGH.” [0029]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Rothod the ability to use artificial intelligence as taught by Martin since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Martin who teaches using AI to create images from other images (e.g. logos) or codes (e.g. bar codes) and Vasu benefits by this automated method as they also need to create images from data, which itself may be an image or a code.  

Non-Square or Rectangular
The combined references teach various shapes.  They also teach codes including bar codes.  They do not teach non-square or rectangular.

	Itwaru also in the business of barcodes for encoding information teaches:

Barcodes as 1 dimensional (therefore non-square or rectangular), as well as hexagons and other geometric shapes…
“Referring again to FIG. 4, as used herein, the term OMRI 200 (e.g. barcode, dataglyph, etc.) refers to an optical machine-readable representation of encoded information or data, presented as an ordered pattern of symbols (i.e. symbology information 204). For example, barcodes can encode information in the widths and the spacing of parallel lines, and may be referred to as linear or 1D (1 dimensional) symbologies. Barcodes can also encode information in patterns of squares, dots, hexagons and other geometric shapes or symbols within images termed 2D (2 dimensional) matrix codes or symbologies. Typically, although 2D systems use symbols other than bars, they are generally referred to as barcodes as well. Accordingly, barcode images discussed herein for use with a barcode scanner or decoder can refer to either 1D or 2D barcodes. With conventional monochromatic barcodes, features are typically printed in black on a white background, thereby forming a pattern that is used to form the machine-readable representation of transaction information of the transaction 5. With color barcodes, the pattern can include any number of colors (typically also including black and white) distinguishable from one another during the barcode decoding process.” [0063]  Inherent with one-dimensional, dots, and hexagons is non-square or rectangular images.  

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references to use non-square or rectangular shapes as taught by Itwaru since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Itwaru who teaches barcodes can be various shapes and dimensions and the combined references benefit as they also use different shapes and barcodes.    

Regarding claim 13
The method of claim 12, wherein the entity data elements comprise an entity logo. 

Rathod teaches:
One example of logo as data element…
“In an embodiment in the event of non-identifying product or identifying more than one matched product while or during matching of said received automatically or manually captured one or more photos or images of videos 801 with said received location or place of business or geofence associated identified object models and object images or object keywords or object criteria 802/803, server module generates appropriate message and notifying user or displaying said message on screen 810 indicating non-identifying of product or identifying more than one similar object and instructing user to scan unique part of product including design, logo, brand name, product name, small or medium or large size label, printed or cloth label, unique marker, code including bar code, QRcode or take help of staff to uniquely identify product based on object and optical characters recognition techniques.” [0316] Inherent with identify product based on scanning a logo is some type of data element.

Regarding claim 16
The method of claim 12, further comprising linking the account number to the geographical location of the entity. 

Rathod teaches:
Verifying (linking) QR codes with merchant place and account…
“In an embodiment verifying said uploaded or provided one or more QR codes to determine QR code associated place, location of place and place associated merchant information including payment and account information.” [0177]

Regarding claim 19
The method of claim 12, further comprising linking, at the alias manager submodule, the generated account number and the generated image to an entity product with which the entity is currently subscribed.

Rathod teaches:
Example of Fig. 6, ref. 635 and pizza when merchant registers with the system…


    PNG
    media_image2.png
    346
    505
    media_image2.png
    Greyscale



User can add products…
“FIG. 6 illustrates Graphical User Interface (GUI) for enabling user or publisher or sponsor or brand owner or seller or administrator of place of business or advertiser to create 603 one or more publication 604, provide name of publication 607, details of publication 606, logo, icon or image of brand or name of shop 607, search location or place 611 on map 602 or select current location 612 on map 602 and/or draw 670 on map 672 one or more geofence boundaries 670 for each place of business 610 or provide one or more addresses for one or more place of business 636 or provide geo-coordinates information including latitude, longitude 638. In an embodiment provide one or more schedules of publication or provide start date and time of publication 604 and end date and time of publication. In an embodiment enabling user to add 675 geofence boundary 670 or location information 636/638 for one or more places of business. Administrator or user can add 618/619 one or more photos 615/625, videos, details of one or more products including product name 632, product category 635, product price 641 and adds 645, updates 647 and associates one or more object models, object images 646/648, object keywords and object criteria 644 and associates with one or more locations 670/636/638/610 or select one or more locations 670/636/638/610 and associates and adds 618/619 one or more photos 615/625, videos, details of one or more products including product name 632, product category 635, product price 641 and adds 645, updates 647 and associates one or more object models, object images 646/648, object keywords and object criteria 644.” [0308]

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (8) above in further view of Pub. No. US 2016/0078335 to Annamalai et al. 
Regarding claim 14
The method of claim 13, wherein the organic shape is an outline of the entity logo. 

Rathod teaches:
QR code…
“The present invention relates to enabling user to directly make payment to current or nearest place or particular place or searched or selected place on map associated merchant or user. In another embodiment identifying and scanning QR code image or file based on current location of user device and directly make payment from user's account to said QR code associated merchant's account from user's mobile device,…” [0001]

The combined references teach QR code, non-square shapes, and organic shapes.  They also teach logo.  

Annamalai et al., also in the business of QR codes, non-square shapes, and logos teaches further teaches example of logo used for purchases:

Image of a company logo…
“FIGS. 2A and 2B provide prior art examples of overlaying a QR code on a background image of a company logo. FIG. 2C shows an example of combining a QR code image and an image of the same company logo in accordance with an embodiment.” [0008]

Fig. 2C with company logo (and non-square organic)…


    PNG
    media_image3.png
    489
    232
    media_image3.png
    Greyscale


“Figs. 2A and 2B provide prior art examples of overlaying a QR code on a background image of a company logo. FIG. 2C shows an example of combining a QR code image and an image of the same company logo in accordance with an embodiment.” [0008]

Square with rounded corners (therefore not just a square)…
“FIG. 4B is a diagram of a square with rounded corners comprising part of a region of a QR code, such as a position or alignment pattern, in accordance with one or more embodiments. As seen in FIGS. 1C and 2C, for example, the finder and alignment patterns may be comprised of modules forming squares (e.g., several nested squares) with rounded corners.” [0038]



    PNG
    media_image4.png
    638
    312
    media_image4.png
    Greyscale




“As shown in FIGS. 1C and 2C, images of a QR code combined with a background or base image (e.g., person's face or company logo) produced in accordance with one or more embodiments may exhibit a number of desirable properties and preserve several useful functionalities of both the base image and the QR code, including:

a) the base image remains clearly visible and easily recognizable by humans;

[0020] b) even though the QR code is transparent, it is readable by QR code scanners;

[0021] c) machine image search (e.g., Google image search) is able to identify the original (base) image from the combined QR code-base image; and

[0022] d) the combined QR code-base image face (e.g., FIG. 1C) can also be used by face recognition programs.” [0018] – [0022]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references to use non-square and/or logos as taught by Annamalai et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Annamalai et al. who teaches QR codes as squares with rounded corners (therefore non-square) and logos and the benefits of using such codes for identification by humans.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693